NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 19-3231
                                     ______________

                           DEBORAH GROSS-QUATRONE,
                                               Appellant

                                             v.

                  JUDGE BONNIE MIZDOL; DIANA MOSKAL;
               LAURA SIMOLDONI; JOHN DOE 1-10; JANE DOE 1-10
                             ______________

                      Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. No. 2-17-cv-13111)
                      District Judge: Honorable Susan D. Wigenton
                                      ______________

                    Submitted pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 23, 2020
                                   ______________

               Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                                  (Filed: April 27, 2020)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Deborah Gross-Quatrone appeals the District Court’s order granting Defendants

Bonnie Mizdol, Diana Moskal, and Laura Simoldoni’s motion to dismiss. The District

Court correctly dismissed Gross-Quatrone’s First Amendment, civil conspiracy,

42 U.S.C. § 1983 conspiracy, and 42 U.S.C. § 1985 claims but erred in dismissing her

claims under the New Jersey Civil Rights Act (“NJCRA”), N.J. Stat. Ann. § 10:6-1, the

New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5-1, the Equal

Protection Clause, and the Fourth Amendment. Therefore, we will affirm in part, vacate

in part, and remand.

                                             I1

       Gross-Quatrone was a judge on the New Jersey Superior Court. Defendants are

Superior Court officials. Between August and December 2015, Defendants accused

Gross-Quatrone of numerous forms of misconduct, including making inappropriate

statements to court employees, failing to update her motions list, using her secretary to

perform personal tasks, and allowing her law clerk to commence her clerkship earlier

than permitted. Throughout this time, Mizdol, the Assignment Judge, allegedly made

disparaging remarks to Gross-Quatrone about her gender and appearance.

       In December 2015, Gross-Quatrone attended a meeting with Defendants to discuss

allegations relating to Gross-Quatrone’s law clerk. Gross-Quatrone surreptitiously



       1
        “We review the allegations of the complaint and all reasonable inferences drawn
therefrom in the light most favorable to [Gross-Quatrone], the non-moving party.” G.L.
v. Ligonier Valley Sch. Dist. Auth., 802 F.3d 601, 605 n.3 (3d Cir. 2015).

                                             2
recorded the meeting using an audio-recording device stowed in her purse. Midway

through the meeting, Simoldoni reached into Gross-Quatrone’s purse and removed the

recording device. Simoldoni kept the device and made a copy of the recording.

       A few days later, Mizdol filed a complaint against Gross-Quatrone with the New

Jersey Supreme Court’s Advisory Committee on Judicial Conduct (“ACJC”), accusing

Gross-Quatrone of allowing her law clerk to begin work earlier than permitted. After an

investigation and hearings into the law clerk issue and other allegations of misconduct,

the ACJC recommended that Gross-Quatrone be suspended without pay for two months.

       Gross-Quatrone brought claims in federal court against Defendants under

42 U.S.C. §§ 1983 and 1985, alleging violations of the Equal Protection Clause of the

Fourteenth Amendment, as well as under the NJCRA and the NJLAD, on the ground that

Defendants discriminated against her and subjected her to a hostile work environment on

the basis of gender. She also alleged as part of her §§ 1983 and 1985 claims that

Defendants violated the First and Fourth Amendments by seizing her audio-recording

device and copying its contents. She asserts that Defendants committed these violations

individually and as part of a conspiracy, contrary to § 1983 and New Jersey’s common

law.

       Defendants moved to dismiss. The District Court granted the motion, holding that

(1) Gross-Quatrone’s claims were barred by collateral estoppel because they raised issues

that the ACJC conclusively determined, and (2) even if not barred by collateral estoppel,

Gross-Quatrone’s First Amendment, Fourth Amendment, and civil conspiracy claims

failed on their merits. Gross-Quatrone appeals.


                                            3
                                             II2

       Defendants argue that the District Court correctly dismissed Gross-Quatrone’s

claims based on collateral estoppel, otherwise known as issue preclusion. We disagree.3

       Collateral estoppel bars relitigation of an issue where:

       (1) the identical issue was decided in a prior adjudication; (2) there was a
       final judgment on the merits; (3) the party against whom the bar is asserted
       was a party or in privity with a party to the prior adjudication; and (4) the
       party against whom the bar is asserted had a full and fair opportunity to
       litigate the issue in question.

Del. River Port Auth. v. Fraternal Order of Police, 290 F.3d 567, 573 n.10 (3d Cir. 2002)

(quoting Bd. of Trs. of Trucking Employees of N. Jersey Welfare Fund, Inc. v. Centra,

983 F.2d 495, 505 (3d Cir. 1992)).4 We assume, without deciding that decisions of the

ACJS, like those of the state court, can have an issue preclusive effect.

       Although Gross-Quatrone argued to the ACJC that she had been the victim of a

hostile work environment, the ACJC made no finding on this matter. To the contrary, the

ACJC avoided deciding the issue: it ruled that, regardless of whether Gross-Quatrone had

suffered “hostile treatment” in the workplace, the allegedly hostile environment did not

“justify or mitigate” the misconduct with which she was charged, because she “had

available to her several options” to redress the hostile environment other than the alleged




       2
          The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction under 28 U.S.C. § 1291.
        3
          We review de novo the District Court’s application of collateral estoppel. Prusky
v. ReliaStar Life Ins. Co., 532 F.3d 252, 265 (3d Cir. 2008).
        4
          The elements for issue preclusion under federal common law and New Jersey
law “are almost identical.” Del. River Port Auth., 290 F.3d at 573 n.10.

                                             4
misconduct. App. 116. Accordingly, the ACJC’s decision did not preclude Gross-

Quatrone’s Equal Protection, NJCRA, NJLAD, and hostile work environment claims.

       The ACJC also made no findings as to Gross-Quatrone’s First and Fourth

Amendment claims. Those claims arise out of Simoldoni’s seizure of Gross-Quatrone’s

audio-recording device and copying of the recording. Although facts relating to the

audio-recording incident were discussed in the ACJC’s decision, the ACJC made no

conclusion about whether Simoldoni’s actions violated the First or Fourth Amendments.

Accordingly, the ACJC’s ruling did not bar these claims.5

                                              III

       Although collateral estoppel does not bar Gross-Quatrone’s First Amendment

claim, the claim nonetheless fails. For a public employee like Gross-Quatrone to

establish a First Amendment claim, she must show, among other things, that the speech at

issue “is protected by the First Amendment.” Munroe v. Cent. Bucks Sch. Dist., 805
F.3d 454, 466 (3d Cir. 2015), as amended (Oct. 25, 2019) (quoting Dougherty v. Sch.

Dist. of Phila., 772 F.3d 979, 986 (3d Cir. 2014)). To prove that her speech is protected,

she must demonstrate, among other things, that the speech “involve[d] a matter of public

concern.” Id. “A public employee’s speech involves a matter of public concern if it can

‘be fairly considered as relating to any matter of political, social or other concern to the



       5
        Although the ACJC’s conclusions of law do not preclude Gross-Quatrone’s
claims, we leave to the District Court on remand to decide whether any of the ACJC’s
findings of fact are entitled to preclusive effect in Gross-Quatrone’s litigation. See, e.g.,
Rekhi v. Wildwood Indus., Inc., 61 F.3d 1313, 1317 (7th Cir. 1995) (observing that issue
preclusion can apply to issues of law and issues of fact).

                                              5
community.’” Baldassare v. New Jersey, 250 F.3d 188, 195 (3d Cir. 2001) (quoting

Green v. Phila. Hous. Auth., 105 F.3d 882, 886 (3d Cir. 1997)).

      The speech here occurred during a meeting to discuss Gross-Quatrone’s alleged

workplace misconduct. Gross-Quatrone recorded the meeting and argues that

Defendants’ act of “listening to and copying” the contents of her audio recorder violated

her First Amendment rights. Appellant’s Br. at 40. Even assuming such an act

implicates the First Amendment, the subject of the recording did not involve any matter

of public concern. Instead, it involved a matter relating to a private employment dispute.

See De Ritis v. McGarrigle, 861 F.3d 444, 455 (3d Cir. 2017) (“[S]peech addresses a

matter of public concern if it discusses fundamental problems reaching beyond the

employee’s day-to-day minutiae . . . .” (internal quotation marks omitted)); Munroe, 805
F.3d at 467 (“[S]peech that relates solely to mundane employment grievances does not

implicate a matter of public concern.”). Because the speech did not involve a matter of

public concern, the District Court correctly dismissed Gross-Quatrone’s First

Amendment claim.6


      6
         Gross-Quatrone argues that case law requiring that an employee’s speech relate
to her capacity as a citizen and to a matter of public concern is inapposite because it
arises out of First Amendment retaliation claims. In Gross-Quatrone’s view, “this is not
[her] claim.” Reply Br. at 7. Gross-Quatrone relies only on two cases for this argument,
Thompson v. City of Clio, 765 F. Supp. 1066, 1070 (M.D. Ala. 1991), and Tichinin v.
City of Morgan Hill, 99 Cal. Rptr. 3d 661, 675-76 (Cal. Ct. App. 2009). Both are
inapposite. In Thompson, the court held that a prohibition on the plaintiff using a tape
recorder at public meetings was unlawful viewpoint discrimination because it was
imposed based on the effect that the recordings were having on local residents. 765 F.
Supp. at 1070, 1072. Gross-Quatrone, however, has not alleged this sort of First
Amendment claim. In Tichinin, the court held that prelitigation conduct related to
potential litigation was protected under the Petition Clause of the First Amendment. See

                                            6
                                              IV

       Gross-Quatrone also argues that Simoldoni violated the Fourth Amendment when

she reached into Gross-Quatrone’s purse and seized the audio recorder. The District

Court dismissed the claim based on collateral estoppel but held, in the alternative, that the

claim failed on its merits because Gross-Quatrone had no reasonable expectation of

privacy in the contents of the purse, given that the audio-recorder was in “plain view.”

App. 9 n.6. The pleadings do not currently support this outcome.

       The District Court’s ruling that the audio recorder was in “plain view” was based

on Simoldoni’s testimony before the ACJC that she observed a “‘red light beaming’ from

the top of [Gross-Quatrone’s] purse” during the December 2015 meeting. App. 9

(quoting App. 193). As Gross-Quatrone points out, however, the ACJC testimony is not

part of the pleadings in this case, but, rather, was submitted to the District Court as part of

Defendants’ motion to dismiss. Moreover, the ACJC record is not “integral to or

explicitly relied upon” in Gross-Quatrone’s complaint. Appellee’s Br. at 10 n.2 (quoting

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis

omitted)). The complaint mentions the ACJC proceeding only three times and only in the

context of an allegedly “false report” that Mizdol made to the ACJC. App. 74 ¶ 34; see

also App. 75 ¶ 35, 37. The majority of Gross-Quatrone’s allegations, by contrast, relate

to events that occurred before the ACJC proceeding took place. Additionally, although

the ACJC testimony is a matter of “public record,” App. 2 n.2, a court deciding a motion
99 Cal. Rptr. 3d at 676-77. Gross-Quatrone, however, has not argued that her claim
arises out of the Petition Clause.

                                              7
to dismiss may take notice only of the existence of such testimony, not the truth of the

factual assertions made therein. Lum v. Bank of Am., 361 F.3d 217, 221 n.3 (3d Cir.

2004) (“[A] court that examines a transcript of a prior proceeding to find facts converts a

motion to dismiss into a motion for summary judgment.” (internal quotation marks and

citation omitted)). Accordingly, the ACJC testimony is outside of the pleadings and

cannot serve as a basis to dismiss Gross-Quatrone’s Fourth Amendment claim at this

stage of the proceedings.7

                                             V

       Finally, we examine Gross-Quatrone’s common-law civil conspiracy claim. The

District Court dismissed this claim because the complaint “set[] out only the most general

and conclusory statements” and recited no “factual support.” App. 9. We agree.

       “There are four elements to the tort of civil conspiracy: (1) a combination of two

or more persons; (2) a real agreement or confederation with a common design; (3) the

existence of an unlawful purpose, or of a lawful purpose to be achieved by unlawful

means; and (4) proof of special damages.” Morganroth & Morganroth v. Norris,

McLaughlin & Marcus, P.C., 331 F.3d 406, 414 (3d Cir. 2003). Here, Gross-Quatrone

alleges no facts showing a combination, agreement, or confederation among the

Defendants and only sets forth the conclusory assertions that the District Court noted.



       7
          We make this ruling without prejudice to Defendants’ raising the same argument
in a motion for summary judgment. As with any § 1983 claim based upon a search that a
plaintiff asserts violates the Fourth Amendment, a plaintiff must show that the defendant
who conducted the search was acting under the color of state law and that the plaintiff
had a reasonable expectation of privacy in the place being searched.

                                             8
Furthermore, the assertions that Mizdol and Simoldoni were both present during two

meetings about Gross-Quatrone’s conduct, that Simoldoni told Gross-Quatrone that

Mizdol wanted to see her on another occasion, that Simoldoni wrote Mizdol a memo

stating that Gross-Quatrone’s law clerk had complained of a “hostile working

environment,” App. 73 ¶ 31, do not evince concerted action. At the pleading stage,

“allegations of a conspiracy must provide some factual basis to support the existence of

the elements of a conspiracy: agreement and concerted action.” Capogrosso v. Supreme

Court of N.J., 588 F.3d 180, 185 (3d Cir. 2009) (quoting Crabtree v. Muchmore, 904 F.2d
1475, 1481 (10th Cir. 1990)). Because “mere labels and conclusions” are not sufficient

to state this civil conspiracy claim, id. at 184, the District Court correctly dismissed it.

       Gross-Quatrone asserted two other conspiracy-based claims: one under 42 U.S.C.

§ 1983 and another under § 1985. Both fail for the same reason. These claims also

require Gross-Quatrone to allege the existence of a conspiracy. See Jutrowski v.

Township of Riverdale, 904 F.3d 280, 294 n.15 (3d Cir. 2018) (setting forth the elements

of § 1983 conspiracy and § 1985 conspiracy, and noting that the elements of conspiracy

under New Jersey law “are essentially the same”). Because Gross-Quatrone’s complaint

lacks factual allegations showing an agreement to violate her civil rights, her § 1983

conspiracy and § 1985 claims were properly dismissed.8




       8
         The District Court dismissed these claims based on collateral estoppel, but we
may affirm the dismissal on any ground supported by the record. See TD Bank N.A. v.
Hill, 928 F.3d 259, 276 n.9 (3d Cir. 2019).

                                               9
                                           VI

       For the foregoing reasons, we will affirm the dismissal of Gross-Quatrone’s First

Amendment, civil conspiracy, § 1983 conspiracy, and § 1985 conspiracy claims; vacate

the dismissal of her NJCRA and NJLAD claims as well as her Fourth Amendment and

Equal Protection claims against the Defendants individually under § 1983; and remand

for further proceedings.




                                           10